                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                  Case No. 13-40057-01-DDC



JONATHAN KEARN (01),

                      Defendant.


                               MEMORANDUM AND ORDER

       In Doc. 161, defendant Jonathan Kearn has filed a Motion to Amend his pending Motion

to Vacate (Doc. 157). The court concludes that Mr. Kearn has shown adequate cause for the

relief he seeks. Moreover, his motion to amend does not appear to present any of the successive

§ 2255 filing issues like those addressed in United States v. Nelson, 465 F.3d 1145, 1148 (10th

Cir. 2006) (motions to amend filed after judgment entered not permitted unless judgment set

aside or vacated under Rule 59(e) or 60(b)).

       Therefore, the court grants Mr. Kearn’s Motion to Amend (Doc. 161). The court directs

the Clerk of the Court to file Doc. 161-1 (attached to Doc. 161) and designate it as Mr. Kearn’s

Amended Motion under 28 U.S.C. § 2255.

       In addition, the court extends the government’s deadline for responding to the § 2255

motion. See Doc. 159. The government’s deadline for responding to Mr. Kearn’s amended

motion (Doc. 164) is extended to June 28, 2019.

       IT IS SO ORDERED.
Dated this 24th day of May, 2019, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     2
